Name: Commission Regulation (EEC) No 1782/80 of 4 July 1980 amending Regulation (EEC) No 2819/79 as regards certain textile products originating in the Arab Republic of Egypt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 174/ 16 Official Journal of the European Communities 9 . 7. 80 COMMISSION REGULATION (EEC) No 1782/80 of 4 July 1980 amending Regulation (EEC) No 2819/79 as regards certain textile products origi ­ nating in the Arab Republic of Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ('), and in particular Article 7 thereof, After consulting the Advisory Committee set up by Article 5 of Regulation (EEC) No 926/79, Whereas Commission Regulation (EEC) No 2819/79 (2) makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; whereas this surveillance also applies to imports originating in the Arab Repu ­ blic of Egypt ; Whereas the Arab Republic of Egypt has introduced administrative procedures in order to provide rapid information on the trend of trade flows in respect of cotton yarn ; Whereas administrative cooperation has been estab ­ lished between the European Economic Community and the Arab Republic of Egypt in the field of trade in cotton yam ; Whereas, in order to be effective, the said administra ­ tive cooperation must be based on comparable statis ­ tical data, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the other provisions of Regula ­ tion (EEC) No 2819/79, the import document referred to in Article 2 of that Regulation shall be issued or endorsed only on presentation of an export licence issued and endorsed by the competent Egyptian authorities (Cotton Textile Consolidation Fund) and of which a specimen is annexed hereto. Article 2 This Regulation shall enter into force on 15 July 1980 . It shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 131 , 29 . 5 . 1979, p . 15 . I2 ) OJ No L 320, 15 . 12. 1979, p. 9 . B1LAG  ANHANG  ANNEX  ANNEXE  BIJLAGE  ALLEGATO COTTON TEXTILE CONSOLIDATION FUND  EGYPT 1 Exporter (name, full address, country) Exportateur (nom, adresse complete, pays) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie 01 EXPORT LICENCE for Egyptian cotton yarn 5 Consignee (name, full address, country) Destinataire (nom , adresse complÃ ¨te , pays) LICENCE D' EXPORTATION pour les fils de coton Egyptians 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (') Quantity (') 12 FOB Value (l) Valeur fob (') (  ) Sh ow ne t w eig ht ( k g ) an d al so qu an tit y in th e un it pr es cr ib ed to r c at eg or y w he re ot he r t ha n ne t w eig ht - In di qu er le po id sn et en ki lo gr am m es ai ns i qu e la qu an tit y da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ ©g or ie si ce tte un ite n' es t pa s le po id sn e t . (( 2 ) In the currency of the sale contract - Dans la monnaie du contrat de vente) In th e cu rr en cy ot th e sa le co nt ra ct - D an s la m on na ie du co nt ra t de v e n te . 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent , authority (name , full address , country) AutoritÃ © compÃ ©tente ( nom, adresse complÃ ¨te , pays) At - A on - le ( Signature ) (Stamp - Cachet )